Case 1:18-cv-00957-CMH-TCB Document 46 Filed 08/21/20 Page 1 of 2 PageID# 620

1099 NEW YORK AVENUE, NW SUITE 900 WASHINGTON, DC 20001-4412




                                                                            Matthew L. Haws
August 21, 2020                                                             Tel +1 202 639 6065
                                                                            mhaws@jenner.com
Hon. Claude M. Hilton
United States District Court for the Eastern District of Virginia
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria, VA 22314

           Re:    UMG Recordings, Inc. et al v. Kurbanov, et al, Case No. 1:18-cv-00957

Dear Judge Hilton:

           By order dated August 4, 2020, the Court scheduled a status conference in the above-

captioned matter to be held in Courtroom 800 in the Alexandria Division courthouse. ECF No.

44. In light of the ongoing COVID-19 pandemic, the parties respectfully request that the Court

hold this status conference via tele-conferencing or video-conferencing. In addition to the

challenges associated with an in-person conference, both parties are represented in part by pro hac

vice counsel (or counsel with pending pro hac vice applications) who reside outside of the Eastern

District of Virginia. In order to facilitate the most efficient and effective status conference, these

attorneys will need to participate in the conference and anticipate that travel under current

conditions will be particularly difficult. The parties thus respectfully submit that holding the

upcoming status conference remotely will be the safest and most efficient way to ensure that

counsel can participate fully and apprise the Court of the status of their dispute.

                                                          Respectfully submitted,

/s/ Jeffrey H. Geiger_                                    /s/ Matthew L. Haws
Jeffrey H. Geiger (VSB No. 40163)                         Matthew Lloyd Haws (VSB No. 48368)
SANDS ANDERSON PC                                         Jenner & Block LLP


 CHICAGO    LONDON   LOS ANGELES   NEW YORK   W ASHINGTON, DC               WWW.JENNER.COM
Case 1:18-cv-00957-CMH-TCB Document 46 Filed 08/21/20 Page 2 of 2 PageID# 621


August 21, 2020
Page 2




111 E. Main Street, Suite 2400        1099 New York Ave., NW
Bank of America Plaza                 Suite 900
P.O. Box 1998 (23218)                 Washington, DC 20001-4412
Richmond, Virginia 23218-1998         Telephone: (202) 639-6065
Telephone: (804) 783-7248             Facsimile: (202) 639-6066
Facsimile: (804) 783-7291             Email: mhaws@jenner.com
jgeiger@sandsanderson.com             Counsel for Plaintiffs
Counsel for Defendants
                                      Ian Heath Gershengorn (pro hac vice pending)
Valentin D. Gurvits (pro hac vice)    Jenner & Block LLP
Matthew Shayefar (pro hac vice)       1099 New York Ave., NW
BOSTON LAW GROUP, PC                  Suite 900
825 Beacon Street, Suite 20           Washington, DC 20001-4412
Newton Centre, Massachusetts 02459    Telephone: (202) 639-6869
Telephone: (617) 928-1804             Facsimile: (202) 639-6066
Facsimile: (617) 928-1802             Email: igershengorn@jenner.com
vgurvits@bostonlawgroup.com
matt@bostonlawgroup.com               Alison I. Stein (pro hac vice)
                                      Jenner & Block LLP
Evan Fray-Witzer (pro hac vice)       919 Third Ave.
CIAMPA FRAY-WITZER, LLP               New York, NY 10022-3908
20 Park Plaza, Suite 505              Telephone: (212) 891-1622
Boston, Massachusetts 02116           Facsimile: (212) 891-1699
Telephone: (617) 426-0000             Email: astein@jenner.com
Facsimile: (617) 423-4855
Evan@CFWLegal.com                     Jonathan A. Langlinais (pro hac vice)
                                      Jenner & Block LLP
                                      1099 New York Ave., NW
                                      Suite 900
                                      Washington, DC 20001-4412
                                      Telephone: (202) 637-6333
                                      Facsimile: (202) 639-6066
                                      jalanglinais@jenner.com
